BOLIN, Judge.
Plaintiffs, husband and wife, appeal from a judgment rejecting their demand for damages resulting from personal injuries received by Mrs. Knox and present and future medical expenses incurred by her husband, *342allegedly caused by the negligence of defendant’s insured.
In the consolidated case of Monroe Knox v. Southern General Insurance Company, La.App., 159 So.2d 340, we concluded defendant’s insured was not negligent and the accident was caused solely by the negligence of plaintiff, Monroe Knox. Accordingly, the judgment appealed from is affirmed at appellant’s cost.
Affirmed.